Order filed November 19, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00398-CR
                              NO. 14-15-00399-CR
                              NO. 14-15-00400-CR
                                ____________

                        SANDRA F. BERRY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1462961


                                    ORDER

      Appellant is represented by appointed counsel, Randall J. Ayers. Appellant’s
brief was originally due July 20, 2015. We have granted a total of 105 days to file
appellant’s brief until November 2, 2015. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. We notified the parties on November 4, 2015,
that if appellant did not file a motion for extension of time to file the brief within
10 days, the court would take appropriate action. On November 16, 2015, counsel
filed a further request for extension of time to file appellant’s brief. Counsel did
not allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Randall J. Ayers to file a brief with the clerk of this
court on or before December 1, 2015. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM



Panel consists of Boyce, Jamison, and Busby.